DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suhara et al. (US 6352565 B2).
Regarding claim 1, Suhara discloses a separator for an electrochemical element (C5: L38-55) consisting of a solvent-spun cellulose fiber (C5: L14-16), wherein a density of the separator ranges from 0.30 g/cm3 to 0.60 g/cm3 (C2: L59-67 and C3: L1-2) to ensure an adequate strength for the separator and a sufficient ion permeability of the separator (C2: L59-67 and C3: L1-2)  and a thickness of the separator ranges from 20 μm to 60 μm (C2: L59-67 and C3: L1-2) to ensure adequate insulation between the positive and negative electrodes and energy density of the separator (C2: L59-67 and C3: L1-2).
From the instant specification, a separator having a thickness of 5 μm to 35 μm and a density of 0.50 g/cm3 to 0.85 g/cm3 (instant speciation; [0031]-[0032]) will have the claimed value obtained by dividing an average value for a distance between a center point of a cellulose stem fiber constituting the separator and a center point of another cellulose stem fiber nearest to the cellulose stem fiber by a thickness of the separator is 0.80 to 1.35 (instant specification; Table 1; see examples 1-4 versus comparative examples 1-4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to a select a thickness and density for the separator of Suhara which overlaps with the range disclosed in the instant specification to have the claimed distance thickness/value to ensure an adequate strength for the separator and a sufficient ion permeability of the separator and to ensure adequate insulation between the positive and negative electrodes and energy density if the separator and the skilled artisan would have a reasonable expectation of success of doing so.
Regarding claim 4, modified Suhara discloses all the limitations of the separator for an electrochemical element above and further discloses an electrochemical element comprising the separator (C5: L38-55).
Regarding claim 5, modified Suhara discloses all the elements of the electrochemical element above and further discloses wherein the electrochemical element is an electric double layer capacitor (C5: L38-55).

Claims 2, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suhara et al. (US 6352565 B2) as applied to claim 1 above, and further in view of Harada et al. (US 20090017385 A1).
Regarding claim 2, modified Suhara discloses all the limitations of the separator for an electrochemical element above but does not disclose wherein a fibrillation of the separator including a cellulose fiber is 7.0 to 15.0%.
Harada teaches a separator for an electrochemical element [0001] comprising a cellulose fiber [0033] and wherein the fibrillation is a results effective variable ([0033]; degree of beating). 
Upon increasing the fibrillation, the separator tends to shrink when being immersed in electrolyte [0033].  Furthermore, upon decreasing the fibrillation, it is more difficult to obtain a dense and homogenous separator [0033].  Thus, the skilled artisan would optimize the fibrillation of the separator including a cellulose fiber by selecting a percent fibrillation such that the fibrillation of the separator including a cellulose fiber is within the claimed range of 7.0 to 15.0% to balance between the separator shrinking when being immersed in electrolyte and obtaining a dense and homogenous separator.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the percent fibrillation of the separator as taught in Harada and apply it to the separator of modified Suhara to balance between the separator shrinking when being immersed in electrolyte and obtaining a dense and homogenous separator and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified Suhara discloses all the limitations of the separator for an electrochemical element above and further discloses an electrochemical element comprising the separator (Suhara; C5: L38-55).
Regarding claim 10, modified Suhara discloses all the elements of the electrochemical element above and further discloses wherein the electrochemical element is an electric double layer capacitor (Suhara; C5: L38-55).
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 7, and 10 have been considered in-part but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant further argues on P2 of Applicant’s Remarks that a separator having the claimed distance/thickness ratio will have unexpected results, i.e. “[a]s a result, short circuit defects and internal resistances of the electrochemical element using the claimed separator are reduced, and thinning of the separator is achieved.”
The Examiner respectfully disagrees because the results do not appear unexpected.  Suhara teaches that a separator having a density and thickness within specified ranges will contribute to forming a separator with an adequate strength, ion permeability, insulation between the positive and negative electrodes, and energy density (C2: L59-67 and C3: L1-2).  Furthermore, a separator having a thickness of 5 μm to 35 μm and a density of 0.50 g/cm3 to 0.85 g/cm3, which overlaps with the range taught by Suhara (C2: L59-67 and C3: L1-2), will have the claimed distance/thickness value (instant specification; [0031]-[0032], Table 1; see examples 1-4 versus comparative examples 1-4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759